DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/06/2022 has been entered. Claims 23 and 24 are cancelled. Claims 1-22 and 25 are pending in this application. Claims 4, 6, 8, 13-22, and 25 are withdrawn. Claims 1-3, 5, 7, and 9-12 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/065677 filed on 12/14/2018, which claims benefit of US Provisional Application No. 62/599,111 filed on 12/15/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/599,111, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1-3, 5, 7, and 9-12 recite “B1 and B2 are independently selected from the group consisting of… b18, b19, b20, b21, b22, b23, b24, b25, b26, b27, b28, b29, b30, b31, b32 and b33… R1a is… substituted with one to seven… methoxy; C3-6alkenyloxy; C2-6alkynyloxy… substituted with one to three… hydroxy; R1b is… fluoro, or hydroxy; provided that when R1b is fluoro, R1a is hydrogen or fluoro; R1c is… methyl; R2a is… C1-3alkoxy optionally independently substituted with one to seven halogen substituents or methoxy; C3-6alkenyloxy; C2-6alkynyloxy; hydroxy(C1-3)alkoxy; or C1-3aikyi optionally independently substituted with one to three substituents that are fluoro, chloro, bromo, iodo, or hydroxy; R2c is… fluoro, CH3, or CH2F… Y and Y1 are each independently absent or selected from the group consisting of O and NH; Z and Z1 are independently selected from the group consisting of O and NH… R4 is… -SR5; wherein R5 is independently selected from the group consisting of hydrogen, -CH2O(O)R6, -CH2OC(O)OR6, -CH2CH2SC(O)R6, and -CH2CH2S-SCH2R6; R6 is selected from the group consisting of C6-10aryl, heteroaryl, heterocycloalkyl, C3-12cycloalkyl, and C1-20alkyl optionally independently substituted with one to five fiuoro or hydroxy substituents, C1-6aikyl, C6-10aryl, or C3-12cycloalkyl… provided that a compound of Formula (I) is other than a compound wherein B2 is b6… is other than a compound wherein B2 is b6; X2 is O; R2a is F…  is other than a compound wherein B2 is b30… R1c is H”, and “compounds… 3… 26, 27… 29, 30, 31A, 31B, 32A, 32B, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42A, 42B, 43A, 44A, 44B… 46A, 46B, 47, 48, 49… 51, 52, 53, 54, and 55”, which are not disclosed or supported by the prior-filed Application No. 62/599,111. Thus, the priority date of claims 1-3, 5, 7, and 9-12 is 12/14/2018.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-12) and species (structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Compound 35 is encompassed by the compound of Formula I, when B1 and B2 are
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; R1a is fluoro; R1b is hydrogen; R1c is hydrogen; R2a is fluoro; R2b is hydrogen; R2c is hydrogen; X1 and X2 are O; Y is NH; Y1 is O: Z and Z1 are O; M is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
m1 and M1 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
m2; and R4 is hydroxy) in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the ground(s) that “claims pending in this application have unity under 37 C.F.R. § 1.475(b)(2) since they are drawn to products and processes of use of the products” (p. 34 of 36, last para.). This is not found persuasive because "under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II, I/III, I/IV, II/III, II/IV, or III/IV are directed to a technical feature: Formula (I) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciavarri et al. (WO 2019/180683, published on September 26, 2019 and benefitted by Provisional Application No. 62/647,227 filed on 03/23/2018), who teach compound I-3: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; compounds I-4a/I-4b: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; and compound I-5: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(page 27/156, [0089], Table 1)”, as set forth no pages 5 to 6 of the Restriction/Election Requirement mailed on 03/07/2022. “Lack of unity of invention may be directly evident “ a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Claims 4, 6, 8, 13-22, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/06/2022. Thus, claims 1-3, 5, 7, and 9-12 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Four information disclosure statements (IDS) filed on 03/26/2021, 06/03/2021, 12/09/2021, and 10/20/2022 have been considered.

Claim Objections
The claims 1, 3, and 7 are objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant is advised to use parenthesis “( )” to bracket the characters “b1”, “b2”, “b3”, “b4”, “b5”, “b6”, “b7”, “b8”, “b9”, “b10”, “b11”, “b12”, “b13”, “b14”, “b15”, “b16”, “b17”, “b18”, “b19”, “b20”, “b21”, “b22”, “b23”, “b24”, “b25”, “b26”, “b27”, “b28”, “b29”, “b30”, “b31”, “b32” and “b33” immediately beneath the corresponding chemical structures (claim 1);  the character “b6” immediately beneath the chemical structure (claim 3); and the characters “1”, “2A(*R)”, “3”, “4A(*R); 4B(*S)”, “5”, “6”, “7A(*R); 7B(*S)”, “8”, “9”, “10A(*R)”, “11”, “12”, “13A(*R)”, “14A(*R)”, “15”, “16A(*R); 16B(*S)”, “17”, “18”, “19A(*R); 19B(*S)”, “20”, “21A(*R)”, “22”, “23A(*R); 23B(*S)”, “24”, “25”, “26”, “27”, “28”, “29”, “30”, “31A(*R); 31B(*S)”, “32A(*R); 32B(*S)”, “33”, “34”, “35”, “36”, “37”, “38”, “39”, “40”, “41”, “42A(*R); 42B(*S)”, “43A(*R)”, “44A(*R); 44B(*S)”, “45”, “46A(*R); 46B(*S)”, “47”, “48”, “49”, “50A(*R)”, “51”, “52”, “53”, “54”, and “55” immediately beneath the corresponding chemical structures (claim 7).

Claims 1-3, 5, and 7 are objected to because of the following informalities: In claim 1, delete the excessive recitations “m1” and “m2” (lines 4-7 on page 4 of 36). In claims 2, 3, and 5, change the incorrect recitation “claim 1 wherein” to “claim 1, wherein”. In claim 7, change the incorrect recitation “claim 1 selected from” (line 1) to “claim 1, wherein the compound is selected from”; and delete the incorrect and excessive recitation “form” (last line). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claims 1-3, 5, and 9-11 recite “R1a is hydrogen… R1b is… fluoro, or hydroxy; provided that when R1b is fluoro, R1a is hydrogen or fluoro; R1c is… methyl; R2a is hydrogen… R2b is… fluoro, or hydroxy; provided that when R2b is fluoro, R2a is hydrogen or fluoro; R2c is… fluoro, CH3, or CH2F” (lines 4-20 on page 3 of 36).  However, the specification disclosed only compounds in Table 1 (pages 18/361 to 28/361) and compounds 1 to 55 (pages 31/361 to 59/361), and their corresponding syntheses in Examples 1 to 56 (pages 105/361 to 351/361). 
A careful review of the specification does not appear to specifically teach representative “R1a is hydrogen… R1b is… fluoro, or hydroxy; provided that when R1b is fluoro, R1a is hydrogen or fluoro; R1c is… methyl; R2a is hydrogen… R2b is… fluoro, or hydroxy; provided that when R2b is fluoro, R2a is hydrogen or fluoro; R2c is… fluoro, CH3, or CH2F”. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed “R1a is hydrogen… R1b is… fluoro, or hydroxy; provided that when R1b is fluoro, R1a is hydrogen or fluoro; R1c is… methyl; R2a is hydrogen… R2b is… fluoro, or hydroxy; provided that when R2b is fluoro, R2a is hydrogen or fluoro; R2c is… fluoro, CH3, or CH2F”. Also, there is no evidence in the literature to support the above claimed limitations (see the attached STN search results), and thus the limitations recited in the claims are unpredictable. Furthermore, Ciavarri et al. (WO 2019/180683, published on September 26, 2019 and benefitted by Provisional Application No. 62/647,227 filed on 03/23/2018, cited in the Requirement of Restriction/Election mailed on 03/07/2022) teach compound I-3: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; compounds I-4a/I-4b: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; and compound I-5: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(page 27/156, [0089], Table 1). Although Formula (I) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 of this application encompasses the above compounds of Ciavarri et al., but this application and its provisional application do not specifically disclose the compounds or a process to synthesize the compounds.
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “R1a is hydrogen… R1b is… fluoro, or hydroxy; provided that when R1b is fluoro, R1a is hydrogen or fluoro; R1c is… methyl; R2a is hydrogen… R2b is… fluoro, or hydroxy; provided that when R2b is fluoro, R2a is hydrogen or fluoro; R2c is… fluoro, CH3, or CH2F”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 3, 5, 10, and 11 depend from or rely on the compound of claim 1.
Claim 1 recites the limitation "R3" (line 14 on page 3 of 36).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “R2c is -CH2- ; such that R2a, R2c and the atoms to which they are attached form a 5-membered ring” (lines 16 to 17 on page 3 of 36) and “R2c is hydrogen, fluoro, CH3, or CH2F” (last line on page 3 of 36), in which the relationship of R2c in the two recitation is omitted. Claim 1 also recites “when B1 and B2 are each b6, and Z-M-Y is OS((O2)NH, and Y1-M1-Z1 is OP(O)(OH)O or OP(O)(SH)O, then R1a is other than OH (lines 15 to 16 on page 4 of 36), which actually excludes compound 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, wherein R1a is OH, in claim 7.
Claims 1 and 7 recite “*R”, “*”, or “*S” (second line from the bottom of page 4 of 36; pages 6 of 36 to 22 of 36). It is not clear what the symbols refer to.   
Claims 9 and 12 recite the limitation “at least one of a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, and a pharmaceutically acceptable diluent”. Since the “carrier”, “excipient”, and “diluent” are not specifically defined in the specification, they overlap the scope and repeat the same agent, for example, lactose is either “carrier”, “excipient”, or “diluent”. The recitation “and” would triplicate lactose in the same composition, and thus is confusing. 
Taken together, Applicant is advised to change the recitation “R3 is hydrogen” (lines 14 to 15 on page 3 of 36) to “R2c is hydrogen”; to delete the recitation “R2c is hydrogen, fluoro, CH3, or CH2F” (last line on page 3 of 36); to change the recitation “R1a is other than OH” (line 16 on page 4 of 36) to “R2a is other than OH”; and to replace the conjunction “and” (line 3 of claim 9; line 2 of claim 12) with “or”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciavarri et al. (WO 2019/180683, published on September 26, 2019 and benefitted by Provisional Application No. 62/647,227 filed on 03/23/2018, cited in the Requirement of Restriction/Election mailed on 03/07/2022, hereinafter referred to as Ciavarri ‘683).
With regard to structural limitations “a compound of Formula (I)
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, wherein B1 and B2 are independently selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
; R1a is hydrogen or fluoro; R1b is hydrogen; R1c is hydrogen; R2a is hydrogen or fluoro; R2b is hydrogen; R2c is hydrogen; X1 and X2 are independently selected from O or CH2; Y and Y1 are each independently absent or selected from O or NH; Z and Z1 are independently selected from O or NH; one of M and M1 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and the other of M and M1 is independently 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; R4 is hydroxy (or Z-M-Y is OSO2NH, and Y1-M1-Z1 is OP(O)(OH)O or OP(O)(SH)O)” (claims 1, 2, and 5), “
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
” (claim 7), and “a pharmaceutical composition (or a solid oral dosage form; or a syrup or suspension) comprising a compound of claim 1 (or claim 7) and at least one of a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, or a pharmaceutically acceptable diluent” (claims 9-12):
Ciavarri ‘683 disclosed a compound of Formula (I): 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, A is B2. Compounds I-2a and I-2b: 
    PNG
    media_image14.png
    72
    400
    media_image14.png
    Greyscale
; compound I-3: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; compounds I-4a/I-4b: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; compound I-5: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; compound I-6: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
; compound I-8: 
    PNG
    media_image16.png
    152
    230
    media_image16.png
    Greyscale
; and compound I-9: 
    PNG
    media_image17.png
    163
    249
    media_image17.png
    Greyscale
 (page 3/156, [0005]; pages 27/156 to 28/156, [0089], Table 1). A pharmaceutical composition comprising (a) a compound of Formula (I) or a pharmaceutically acceptable salt thereof, and (b) a pharmaceutically acceptable carrier. Examples of the dosage form of the medicament include oral preparations such as tablet (e.g., sugar-coated tablet, film-coated tablet), pill, granule, powder, capsule (e.g., soft capsule, microcapsule), syrup, emulsion, suspension, films (e.g., orally disintegrable films, oral mucosa-adhesive film) (page 4/156, [0006]; page 41/156, [0112]). 
Thus, these teachings of Ciavarri ‘683 anticipate Applicant’s claims 1, 2, 5, 7, and 9-12.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarri et al. (WO 2019/180683, published on September 26, 2019 and benefitted by Provisional Application No. 62/647,227 filed on 03/23/2018, hereinafter referred to as Ciavarri ‘683). Claims 1, 2, 5, 7, and 9-12 are rejected here because they have been rejected by the primary reference under 102 above.
Ciavarri ‘683 disclosed a compound of Formula (I): 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, A is B2. Compounds I-2a and I-2b: 
    PNG
    media_image14.png
    72
    400
    media_image14.png
    Greyscale
; compound I-3: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; compounds I-4a/I-4b: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; compound I-5: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; compound I-6: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
; compound I-8: 
    PNG
    media_image16.png
    152
    230
    media_image16.png
    Greyscale
; and compound I-9: 
    PNG
    media_image17.png
    163
    249
    media_image17.png
    Greyscale
 (page 3/156, [0005]; pages 27/156 to 28/156, [0089], Table 1). A pharmaceutical composition comprising (a) a compound of Formula (I) or a pharmaceutically acceptable salt thereof, and (b) a pharmaceutically acceptable carrier. Examples of the dosage form of the medicament include oral preparations such as tablet (e.g., sugar-coated tablet, film-coated tablet), pill, granule, powder, capsule (e.g., soft capsule, microcapsule), syrup, emulsion, suspension, films (e.g., orally disintegrable films, oral mucosa-adhesive film) (page 4/156, [0006]; page 41/156, [0112]).  
Ciavarri ‘683 did not explicitly disclose the limitations “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,  wherein B1 and B2 are
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; R1a is fluoro; R1b is hydrogen; R1c is hydrogen; R2a is fluoro; R2b is hydrogen; R2c is hydrogen; X1 and X2 are O; Y is NH; Y1 is O: Z and Z1 are O; M is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and M1 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; and R4 is hydroxy (elected species)”, required by claims 3 and 7.
However, Ciavarri ‘683 also disclosed that in some embodiments, B1 and B2 are independently selected from: 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
. Exemplified compound I-10: 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (pages 24/156 to 25/156, [0081]; page 28/156). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the B1: 
    PNG
    media_image20.png
    145
    199
    media_image20.png
    Greyscale
 of compound I-9: 
    PNG
    media_image17.png
    163
    249
    media_image17.png
    Greyscale
 with 
    PNG
    media_image21.png
    146
    138
    media_image21.png
    Greyscale
 and the hydrogen at R1 and R4 positions of compound I-9 with fluoro substituent, respectively, as taught by Ciavarri ‘683 to obtain cyclic adenine dinucleotide with fluoro at the 3’ position of one ribose and at 2’ position of the other ribose. One would have been motivated to do so because Ciavarri ‘683 teaches (a) B1 is selected from 
    PNG
    media_image20.png
    145
    199
    media_image20.png
    Greyscale
 or 
    PNG
    media_image21.png
    146
    138
    media_image21.png
    Greyscale
 , and (b) presence of fluoro at R1 and R4 positions is synthesized, including exemplified compound I-10: 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the B1: 
    PNG
    media_image20.png
    145
    199
    media_image20.png
    Greyscale
 of compound I-9: 
    PNG
    media_image17.png
    163
    249
    media_image17.png
    Greyscale
 with 
    PNG
    media_image21.png
    146
    138
    media_image21.png
    Greyscale
 and the hydrogen at R1 and R4 positions of compound I-9 with fluoro substituent, respectively, as taught by Ciavarri ‘683 to obtain cyclic adenine dinucleotide with fluoro at the 3’ position of one ribose and at 2’ position of the other ribose, one would achieve Applicant’s claims 1-3, 5, 7, and 9-12. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623